Per Curiam.
Defendant, Jacqueline Reynolds, was injured in an automobile accident while riding as a passenger in her husband’s uninsured automobile. The other car involved was also uninsured. Defendant made a claim for uninsured motorist benefits under her father’s automobile insurance policy because the defendant and her husband resided with her father. The plaintiff filed an action for a declaratory judgment asking that the court find that defendant was not entitled to uninsured motorist coverage under the terms of the contract. The plaintiff then made a motion for summary judgment which was granted. Defendant appeals.
The exclusion clause in the insurance contract between the plaintiff and defendant’s father excludes uninsured motorist coverage unless the insured party was occupying a nonowned automobile. A nonowned automobile is defined as follows:
" 'non-owned automobile’ means any automobile or trailer * * * not owned by, furnished or available for the frequent or regular use of the named insured, *712relative or other resident of the same household of such named insured * * *
It is undisputed that the automobile defendant was occupying at the time of the accident was owned by her husband. Thus, although the "exclusions clause” would not limit liability when the protected individual was injured while a pedestrian or a passenger of a car belonging to a nonrelative or a member of another household, under these facts defendant is excluded from benefits under the terms of the contract. Burch v Wargo, 378 Mich 200; 144 NW2d 342 (1966). The distinguishing feature is the fact that her father’s automobile insurance contract contains a provision which specifically excludes liability if the vehicle in which she was riding is not a "non-owned” automobile.
Uninsured motorist insurance coverage protects against bodily injury caused by someone who has no insurance. Thus, uninsured motorist insurance covers the individual and follows wherever the individual goes. When purchased, it covers all members of a named insured’s household. As such, one member of a household which had numerous automobiles could purchase uninsured motorist coverage in an insurance contract on one of the automobiles and provide protection for all the other members of the household under all circumstances. To limit this risk, the insurers have inserted an "exclusions clause” in each contract. This limits liability by requiring that if the protected individual is injured while occupying an automobile, it must be the vehicle listed in the declaration of the policy or a nonowned vehicle as defined in the contract.
Finally, we note that this section of the exclusion clause does not violate public policy. Rice v *713Detroit Automobile Inter-Insurance Exchange, 66 Mich App 600; 239 NW2d 675 (1976), lv den, 396 Mich 858 (1976), Priestly v Secretary of State, 67 Mich App 96; 240 NW2d 282 (1976), lv den 396 Mich 859 (1976). Therefore, we affirm.
Affirmed. Costs to appellee.